              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                                  PLAINTIFF

v.                      No. 5:18-cv-213-DPM-JTK

KENNETH HOLDER,* Doctor, ADC,
East Arkansas Regional Unit; CORRECT
CARE SOLUTIONS LLC; and RONALD
STUKEY, Doctor                                          DEFENDANTS

                                 ORDER
        On de nova review, the Court adopts Magistrate Judge Kearney's
partial recommendation, NQ 73, and overrules McAlphin' s objections,
Ng 74. FED. R. CIV. P. 72(b)(3). McAlphin believes that attempting to
exhaust his remedies against CCS- or for a broader swath of time
against Holder and Stukey-would have been futile. But that belief
isn't enough to excuse the statutory exhaustion requirement. Booth v.
Churner, 532 U.S. 731, 741 n.6 (2001); Lyon v. Vande Krol, 305 F.3d 806,
809 (8th Cir. 2002). The motion for partial summary judgment, Ng 59,
is therefore granted. McAlphin' s claims against CCS are dismissed
without prejudice. His claims against Holder and Stukey are limited to




*   The Court directs the Clerk to update Holder's and Stukey' s names on
the docket.
those exhausted in Grievances VSM 17-1242 and VSM 17-1718. NQ 61-1
at 92-95 & 99-101.
     So Ordered.


                              D.P. Marshall J(
                              United States District Judge




                               -2-
